--------------------------------------------------------------------------------

Exhibit 10.03
 
ALLIANCEBERNSTEIN COMMISSION SUBSTITUTION PLAN


As Amended And Restated Effective As Of January 1, 2005
(as amended through November 28, 2007)
 


 
AllianceBernstein L.P. maintains this AllianceBernstein Commission Substitution
Plan (the “Plan”) to create a compensation program to attract and retain
eligible employees expected to make a significant contribution to the future
growth and success of AllianceBernstein.  The Plan was originally effective as
of January 1, 2003.
 
The right to defer Awards hereunder shall be considered a separate plan within
the Plan.  Such separate plan shall be referred to as the “ACSP Deferral
Plan.”  The ACSP Deferral Plan is maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees (a “Top Hat Employee”).  No one who is not a Top Hat
Employee may defer compensation under the ACSP Deferral Plan.
 
The Plan has been amended and restated effective as of January 1, 2005 to
clarify and reflect administrative practices and to comply in good faith with
Section 409A of the Internal Revenue Code (the “Code”) and the guidance issued
thereunder (“Section 409A”).  The Plan has been amended through November 28,
2007 in order to comply with the final regulations issued under Section
409A.  Any deferral or payment hereunder is subject to the terms of the Plan and
compliance with Section 409A, as interpreted by the Committee in its sole
discretion.  Although none of AllianceBernstein, Holding, the Committee, their
affiliates, and their agents make any guarantee with respect to the treatment of
payments under this Plan and shall not be responsible in any event with regard
to the Plan’s compliance with Section 409A, the payments contained herein are
intended to be exempt from Section 409A or otherwise comply with the
requirements of Section 409A, and the Plan shall be limited, construed and
interpreted in accordance with the foregoing.  None of AllianceBernstein,
Holding, the Committee, their affiliates, and their agents shall have any
liability to any Participant or Beneficiary as a result of any tax, interest,
penalty or other payment required to be paid or due pursuant to, or because of a
violation of, Section 409A.  This restatement incorporates and supersedes all of
the amendments to the Plan through November 28, 2007.
 
 
ARTICLE 1
Definitions
 
Section 1.01     Definitions.  Whenever used in the Plan, each of the following
terms shall have the meaning for that term set forth below:

(a)           “Account” means a separate bookkeeping account established for
each Participant for each Award, with such Award, as described in Article 2,
credited to the Account maintained for such Award together with Earnings
credited thereon.
 

--------------------------------------------------------------------------------


 
(b)           “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by AllianceBernstein and (ii) any entity in which AllianceBernstein
has a significant equity interest, in either case as determined by the
Committee.
 
(c)           “AllianceBernstein” means AllianceBernstein L.P., including any
successor to all or substantially all of its business and assets.
 
(d)           “Approved Fund” means any money-market, debt or equity fund
designated by the Committee from time to time as an Approved Fund.
 
(e)           “Award” means any award which the Committee shall grant under
Section 2.01 of this Plan.
 
(f)           “Beneficiary” means one or more Persons, trusts, estates or other
entities, designated in accordance with Section 6.03(a), that are entitled to
receive, in the event of a Participant’s death, any amount or property to which
the Participant would otherwise have been entitled under the Plan.
 
(g)           “Beneficiary Designation Form” means the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.
 
(h)           “Board” means the Board of Directors of the general partner of
Holding and AllianceBernstein.
 
(i)           “Cause” means: (i) an act or acts constituting a felony under the
laws of the United States or any state thereof; (ii) willful dishonesty in the
performance of a Participant’s duties; (iii) acts or omissions by a Participant
in the performance of his or her duties which are substantially injurious to the
financial condition or business reputation of any of the Companies; (iv) a
Participant’s continued failure substantially to perform his or her duties; or
(v) willful insubordination or failure to follow a lawful directive.
 
(j)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
(k)           “Committee” means the administrative committee designated by
Alliance’s management from time to time to administer the plan.
 
(l)           “Company” means AllianceBernstein and any corporation or other
entity of which AllianceBernstein or AllianceBernstein Holding L.P. (“Holding”)
(i) has sufficient voting power (not depending on the happening of a
contingency) to elect at least a majority of its board of directors or other
governing body, as the case may be, or (ii) otherwise has the power to direct or
cause the direction of its management and policies.
 
(m)           “Deferral Election Form” means the form(s) established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to elect to defer the distribution of an Award, including Earnings
thereon, pursuant to Article 5.

 
2

--------------------------------------------------------------------------------

 

(n)           “Disability” means,
 
(i)           unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
 
(ii)           by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
 
(o)           “Earnings” on any Account during any period means the amounts of
gain or loss that would have been incurred with respect to such period if an
amount equal to the balance of such Account at the beginning of such period had
been actually invested in accordance with a Participant’s investment direction.
 
(p)           “Eligible Employee” means, for any calendar year commencing on and
after January 1, 2005, an active employee of a Company whom the Committee
determines to be eligible for an Award.  Notwithstanding the foregoing, no
Eligible Employee whose Total Compensation for a calendar year is less than such
amount, if any, as established by the Committee in writing shall be eligible to
participate in the ACSP Plan for that calendar year and any advance deferral
election made by such Eligible Employee is made on the condition that such
Eligible Employee satisfies the Total Compensation requirement and, if not, such
deferral election shall be null and void ab initio.
 
(q)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
(r)           “Fair Market Value” means, with respect to a Holding Unit as of
any given date and except as otherwise expressly provided by the Board or the
Committee, the closing price of a Holding Unit on such date as published in the
Wall Street Journal or, if no sale of Holding Units occurs on the New York Stock
Exchange on such date, the closing price of a Holding Unit on such Exchange on
the last preceding day on which such sale occurred as published in the Wall
Street Journal.
 
(s)           “Holding Units” means units representing assignments of beneficial
ownership of limited partnership interests in Holding.
 
(t)           “Investment Election Form” means the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate the percentage of such Award to be treated as notionally
invested in Restricted Units or Approved Funds, pursuant to Section 2.02.
 
(u)           “Participant” means any Eligible Employee of any Company whose
principal duties are to sell or market the products or services of a Company,
whose compensation is entirely or mostly commission-based, and who has been
designated by the Committee as a Participant of the Plan.

 
3

--------------------------------------------------------------------------------

 

(v)           “Person” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, government
or political subdivision thereof or other entity.
 
(w)          “Plan” means the AllianceBernstein Commission Substitution Plan, as
set forth herein and as amended from time to time.
 
(x)           “Restricted Unit” means a right to receive a Holding Unit in the
future, as accounted for in an Account, subject to vesting and any other terms
and conditions established hereunder or by the Committee.
 
(y)           “Retirement” with respect to a Participant means that the
employment of the Participant with the Company has terminated on or after the
Participant’s attaining age 65.
 
(z)           “Termination of Employment” means that the Participant involved is
no longer performing services as an employee of any Company other than pursuant
to a severance or special termination arrangement, and has had a “separation
from service” within the meaning of Section 409A.
 
(aa)         “Total Compensation” for a calendar year means base salary paid
during such calendar year, bonus paid for such calendar year even if paid after
the end of such calendar year or deferred, commissions paid during such calendar
year and the Award for such calendar year.
 
(bb)         “Unforeseeable Emergency” means a severe financial hardship to a
Participant or former Participant within the meaning of Section 409A resulting
from (i) an illness or accident of the Participant or former Participant, the
spouse of the Participant or former Participant, or a dependent (as defined in
Code Section 152(a), without regard to Code Sections 152(b)(1),(b)(2) and
(d)(1)(B)) of the Participant or former Participant, (ii) loss of property of
the Participant or former Participant due to casualty or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or former Participant, all as determined
in the sole discretion of the Committee.
 
(cc)         “Vesting Schedule” means the “Default Vesting Schedule” or the
“Alternative Vesting Schedule,” as applicable, as provided for in Section 3.01.
 
 
ARTICLE 2
Participation
 
Section 2.01.     Grant.  The Committee shall have the authority to provide from
time to time for the grant of Awards to Participants.  The amount of any such
Award and the identity of any such Participant shall be designated by the
Committee in its sole and absolute discretion.  The total nominal amount of each
Award will be credited to an Account established for such Award for the relevant
Participant, as of the end of the calendar year for which the decision to grant
such Award is made (the “Effective Date” for such Award).  An Award, including
Earnings thereon, vests in accordance with the terms of Article 3, and any such
vested Award will be subject to the rules on distributions and deferral
elections under Articles 4 and 5, respectively.

 
4

--------------------------------------------------------------------------------

 

Section 2.02.     Investment Elections.  Each Participant shall submit, in
accordance with deadlines and procedures established from time to time by the
Committee, an Investment Election Form with respect to each Award.  Such
Investment Election Form shall designate that percentage of such Participant’s
Award which shall be treated for purposes of the Plan as notionally invested in
(i) Restricted Units and (ii) each of the Approved Funds.  The Committee in its
sole discretion may, but shall not be obligated to, permit each Participant to
reallocate notional investments in each Account among Restricted Units and the
various Approved Funds or just among the Approved Funds, subject to, without
limitation, restrictions as to the frequency with which such reallocations may
be made.  The Committee may determine for each calendar year a minimum
percentage and a maximum percentage of each Award that may be treated as
notionally invested in Restricted Units and each Approved Fund.  As soon as
reasonably practicable after the end of each calendar year, a statement shall be
provided to each such Participant indicating the current balance in each Account
maintained for the Participant as of the end of the calendar year, and the
amounts in such Account notionally allocated to Restricted Units and each of the
Approved Funds.
 
Section 2.03.     Earnings on an Account.
 
(a)           Each Award for which an Investment Election Form has been validly
submitted shall be credited to a separate Account in the proportions set forth
in such Investment Election Form or as directed by the Committee.  The amount of
such Account shall be treated as notionally invested in Restricted Units or
Approved Funds, as applicable, as of a date determined by the Committee (the
“Earnings Date”), which shall be no later than forty-five days after the
Effective Date.  Notwithstanding Sections 2.04 and 2.05, Earnings will be
credited or debited, as applicable, beginning from the Earnings Date but will
not be credited or debited for any period prior to the Earnings Date.
 
(b)           Not less frequently than as of the end of each calendar year
following the year during which an Account is established in connection with an
Award, each Account maintained under the Plan will be credited or debited, as
applicable, with the amount, if any, necessary to reflect Earnings as of that
date.
 
Section 2.04.     Awards Invested in Approved Funds.
 
(a)           To the extent the Committee or an Investment Election Form validly
directs the notional investment of all or a part of any Award in Approved Funds,
that portion of such Award so designated shall, as of a date determined by the
Committee, be treated as notionally invested in such Approved Funds.  If a cash
dividend or other cash distribution is made with respect to Approved Funds, as
of a date determined and as calculated by the Committee in its sole discretion,
a Participant whose Account is notionally invested in Approved Funds (whether
vested or unvested) will have such notional investment increased by an amount
equal to the cash dividend or other cash distribution that would have been due
on the Account had there actually been an investment in Approved Funds.  Such
increase shall be proportionately allocated by the Committee in its sole
discretion between Approved Funds, as applicable, and such increase shall be
vested at all times.

 
5

--------------------------------------------------------------------------------

 

(b)           To the extent any Approved Fund is terminated, liquidated, merged
with another fund or experiences a major change in investment strategy or other
extraordinary event, the Committee may, if so authorized by the Board, in such
manner as it may in its sole discretion deem equitable, reallocate or otherwise
adjust the amount of any Account under this Article 2 to reflect the occurrence
of such event.
 
Section 2.05.     Awards Invested in Restricted Units.
 
(a)           To the extent the Committee or an Investment Election Form validly
directs the notional investment of all or part of any Award in Restricted Units,
that portion of such Award so designated shall, as of a date and based on a Fair
Market Value of a Holding Unit as determined by the Committee and pursuant to
procedures established by the Committee from time to time, be converted into a
whole number of Restricted Units.  From and after the date of such conversion,
that portion of an Award which has been validly made to notionally invest in
Restricted Units shall be denominated, and shall thereafter be treated for all
purposes as, a grant of that number of Restricted Units determined pursuant to
the preceding sentence.
 
(b)           If a cash dividend or other cash distribution is made with respect
to Holding Units, within 90 days thereafter, a distribution will be made to a
Participant whose Account is credited with Restricted Units (whether vested or
unvested) in an amount (the “Equivalent Distribution Amount”) equal to the
number of such Restricted Units credited to the Participant’s Account, times the
value of the cash dividend or other cash distribution per Holding Unit;
provided, however, if a Participant defers distribution of his Award under
Article 5, the Equivalent Distribution Amount will be converted at such time or
times and in accordance with such procedures as shall be established by the
Committee, into vested Restricted Units based on the Fair Market Value of a
Holding Unit as determined by the Committee, and such converted benefit shall be
distributed in accordance with Section 4.03.
 
(c)           Fractional unit amounts remaining after conversion under this
Section 2.05 may be used for any purposes for the benefit of the Participant as
determined by the Committee in its sole discretion, including but not limited to
the payment of taxes with respect to an Award or deposit in the Approved Funds.
 
(d)           In the event that the Committee determines that any distribution
(whether in the form of cash, limited partnership interests, other securities,
or other property), recapitalization (including, without limitation, any
subdivision or combination of limited partnership interests), reorganization,
consolidation, combination, repurchase, or exchange of limited partnership
interests or other securities of Holding, issuance of warrants or other rights
to purchase limited partnership interests or other securities of Holding, any
incorporation of Holding, or other similar transaction or events affects Holding
Units such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee may,
if so authorized by the Board, in such manner as it may deem equitable, adjust
the number of Restricted Units or securities of Holding (or number and kind of
other securities) subject to outstanding Awards, or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award.

 
6

--------------------------------------------------------------------------------

 

ARTICLE 3
Vesting and Forfeitures
 
Section 3.01.     General.  Subject to Section 3.02, with respect to any Award
credited to an Account maintained for a Participant in connection with such
Award, the Participant will vest, on each of the first three anniversaries of
the date on which the Award is credited to the Account, in an amount equal to
one-third of the relevant Award, plus an aliquot portion of the Earnings thereon
(the “Default Vesting Schedule”).  Notwithstanding the foregoing, at the time of
any Award, the Committee may provide for an alternative vesting schedule rather
than the Default Vesting Schedule (the “Alternative Vesting Schedule”).  If a
Participant has a Termination of Employment as a result of a termination for
Cause or the Participant’s resignation for any reason, the Participant shall
forfeit the balance of any Account maintained for him or her which has not been
vested in accordance with the Default Vesting Schedule or the Alternative
Vesting Schedule, as the case may be (the “Vesting Schedule”) on the effective
date of the Participant’s Termination of Employment; provided, however, that,
the Committee may determine, in its sole discretion, and only if a Participant
executes a release of liability in favor of the Company in a form approved by
the Committee and satisfies such other conditions as established by the
Committee, that the Participant who has a termination for Cause or has resigned
for any reason will continue to vest in the balance of such Account following
such Termination of Employment at the same time(s) that such balance would have
otherwise vested under the Vesting Schedule.  For purposes of this Plan, the
“vesting” of a Restricted Unit shall mean the lapsing of the restrictions
thereon with respect to such Restricted Unit.
 
Section 3.02.     Death, Disability, Retirement or Termination Without
Cause.  Notwithstanding Section 3.01, a Participant’s Account will become 100%
vested upon the Participant’s Termination of Employment due to death,
Disability, Retirement or a termination without Cause.
 


ARTICLE 4
Distributions
 
Section 4.01.     General.  Subject to Section 2.05(b), no Award will be
distributed unless such distribution is permitted under this Article 4.  The
payment of the vested portion of an Award, including Earnings thereon, shall be
treated as drawn proportionately from the investment alternative(s) in effect as
of the relevant payment date.  Any such payment shall be made in Holding Units
to the extent such payment is attributable to an Award notionally invested in
Restricted Units.  Any portion of an Award, including Earnings thereon, that is
not vested will not be distributed hereunder.
 

 
7

--------------------------------------------------------------------------------

 

Section 4.02.     Distributions If Deferral Election Is Not In Effect.
 
(a)           Unless a Participant elects otherwise on a Deferral Election Form
under Sections 5.01 or 5.02 (if such election is permitted by the Committee), a
Participant who has not had a Disability or a Termination of Employment will
have the vested portion of his Award, including Earnings thereon, distributed to
him annually in the form of a lump sum within 90 days after such portion vests
under the applicable Vesting Schedule of Section 3.01.
 
(b)           Unless a Participant elects otherwise on a Deferral Election Form
under Sections 5.01 or 5.02 (if such election is permitted by the Committee), a
Participant who has had a Disability or a Termination of Employment will have
the balance of any vested Award not paid under Section 4.02(a), including
Earnings thereon, distributed to him as follows:
 
(i)           In the event of a Participant’s Termination of Employment due to
the Participant’s death, such distribution will be made to the Participant’s
Beneficiary in a single lump sum payment in the calendar year in which the 180th
day anniversary of the death occurs.
 
(ii)           In the event of a Participant’s Disability, such distribution
will be made to the Participant in a single lump sum payment within 90 days
following such Disability.
 
(iii)           In the event of a Participant’s Termination of Employment due to
the Participant’s Retirement or termination without Cause, such distribution
will be made to the Participant in a single lump sum payment within 90 days
following the six month anniversary of any such Termination of Employment.
 
(iv)           In the event that the Committee determines in its sole discretion
under Section 3.01 that a Participant shall continue to vest following his
Termination of Employment, payments with respect to the Award, including
Earnings thereon, will be made within 90 days after each portion vests;
provided, however, that such payments may not commence prior to the six month
anniversary of such Termination of Employment.
 
Section 4.03.     Distributions If Deferral Election Is In Effect.
 
(a)           Subject to Section 4.03, in the event that a deferral election is
in effect with respect to a Participant pursuant to Sections 5.01 or 5.02 and
the Participant has not incurred a Disability but has a Termination of
Employment for any reason other than death, the vested portion of such
Participant’s Award, including Earnings thereon, will be distributed to him
within 90 days following the benefit commencement date specified on such
Deferral Election Form and in the form of payment elected on such form.
 
(b)           In the event that a Deferral Election Form is in effect with
respect to a Participant pursuant to Sections 5.01 or 5.02 and such Participant
subsequently incurs a Disability or has a Termination of Employment due to
death, the elections made by such Participant on his Deferral Election Form
shall be disregarded, and the vested portion of such Participant’s Award,
including Earnings thereon, will be distributed to him or his Beneficiary, as
applicable, in a single lump sum payment within 90 days following the
Participant’s Disability in the case of Disability, or, in the case of death, in
the calendar year in which the 180th day anniversary of the death occurs.

 
8

--------------------------------------------------------------------------------

 

Section 4.04.    Unforeseeable Emergency.  Notwithstanding the foregoing to the
contrary, if a Participant or former Participant experiences an Unforeseeable
Emergency, such individual may petition the Committee to (i) suspend any
deferrals under a Deferral Election Form submitted by such individual and/or
(ii) receive a partial or full distribution of a vested Award, including
Earnings thereon, deferred by such individual.  The Committee shall determine,
in its sole discretion, whether to accept or deny such petition, and the amount
to be distributed, if any, with respect to such Unforeseeable Emergency;
provided, however, that such amount may not exceed the amount necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
individual’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), and by cessation of deferrals under the
Plan.
 
Section 4.05.    Documentation.  Each Participant and Beneficiary shall provide
the Committee with any documentation required by the Committee for purposes of
administering this Plan.
 
 
ARTICLE 5
Deferrals of Compensation
 
Section 5.01.    Initial Deferral Election.  The Committee may permit deferral
elections in its sole and absolute discretion in accordance with procedures
established by the Committee for this purpose from time to time.  If so
permitted, a Participant may elect in writing on a Deferral Election Form to
have the portion of the Award which vests, including Earnings thereon,
distributed as of a distribution commencement date elected by the Participant
that occurs following the date that such Award becomes or is scheduled to become
100% vested under the applicable Vesting Schedule, or, if earlier and so
permitted by the Committee, six months following such Participant’s Termination
of Employment.  Any such distribution shall be made in such form(s) as permitted
by the Committee at the time of deferral (including, if permitted by the
Committee, a single lump sum or substantially equal annual installments over a
period of up to ten years) as elected by the Participant.  If the Participant
has failed to properly elect a distribution commencement date, the Participant
will be deemed to have elected to have the Award distributed as the Award vests,
and if the Participant has failed to properly elect a method of payment, the
Participant will be deemed to have elected to have the Award distributed in the
form of a lump sum.  If deferrals are permitted by the Committee, such Deferral
Election Form must submitted to the Committee (or its delegate) no later than
the last day of the calendar year prior to the Effective Date of an Award under
Section 2.01, except that a Deferral Election Form may also be submitted to the
Committee (or its delegate) in accordance with the following:
 
(a)           In the case of the first year in which a Participant becomes
eligible to participate in the Plan and with respect to services to be performed
subsequent to such deferral election, a Deferral Election Form may be submitted
within 30 days after the date the Participant becomes eligible to participate in
the Plan.

 
9

--------------------------------------------------------------------------------

 

(b)           With respect to the deferral of an Award subject to Section 409A
of the Code that relates all or in part to services performed between January 1,
2005 and December 31, 2005, a Deferral Election Form may be submitted by March
15, 2005.
 
(c)           A Deferral Election Form may be submitted at such other time or
times as permitted by the Committee in accordance with Section 409A of the Code.
 
Section 5.02.    Changes in Time and Form of Distribution.  The elections set
forth in a Participant’s Deferral Election Form governing the payment of the
vested portion of an Award, including Earnings thereon, pursuant to Section 5.01
shall be irrevocable as to the Award covered by such election; provided,
however, if permitted by the Committee, a Participant shall be permitted to
change the time and form of distribution of such Award by making a subsequent
election on a Deferral Election Form supplied by the Committee for this purpose
in accordance with procedures established by the Committee from time to time,
provided that any such subsequent election does not take effect for at least 12
months, is made at least 12 months prior to the scheduled distribution
commencement date for such Award and the subsequent election defers commencement
of the distribution for at least five years from the date such payment otherwise
would have been made.
 
 
ARTICLE 6
Administration; Miscellaneous
 
Section 6.01.     Administration of the Plan.  The Plan is intended to be an
unfunded, non-qualified incentive plan and the ACSP Deferral Plan is intended to
be an unfunded, non-qualified deferred compensation plan within the meaning of
ERISA and shall be administered by the Committee as such.  The right of any
Participant or Beneficiary to receive distributions under the Plan shall be as
an unsecured claim against the general assets of
AllianceBernstein.  Notwithstanding the foregoing, AllianceBernstein, in its
sole discretion, may establish a “rabbi trust” to pay benefits hereunder.  The
Committee shall have the full power and authority to administer and interpret
the Plan and to take any and all actions in connection with the Plan, including,
but not limited to, the power and authority to prescribe all applicable
procedures, forms and agreements.  The Committee’s interpretation and
construction of the Plan, including its computation of notional investment
returns and Earnings, shall be conclusive and binding on all Persons having an
interest in the Plan.
 
Section 6.02.     Amendment, Suspension and Termination of the Plan.  The
Committee reserves the right at any time, without the consent of any Participant
or Beneficiary and for any reason, to amend, suspend or terminate the Plan in
whole or in part in any manner; provided that no such amendment, suspension or
termination shall reduce the balance in any Account prior to such amendment,
suspension or termination or impose additional conditions on the right to
receive such balance, except as required by law.

 
10

--------------------------------------------------------------------------------

 

Section 6.03.     General Provisions.
 
(a)           To the extent provided by the Committee, each Participant may file
with the Committee a written designation of one or more Persons, including a
trust or the Participant’s estate, as the Beneficiary entitled to receive, in
the event of the Participant’s death, any amount or property to which the
Participant would otherwise have been entitled under the Plan.  A Participant
may, from time to time, revoke or change his or her Beneficiary designation by
filing a new designation with the Committee. If (i)  no such Beneficiary
designation is in effect at the time of a Participant’s death, (ii) no
designated Beneficiary survives the Participant, or (iii) a designation on file
is not legally effective for any reason, then the Participant’s estate shall be
the Participant’s Beneficiary.
 
(b)           Neither the establishment of the Plan nor the grant of any Award
or any action of any Company, the Board, or the Committee pursuant to the Plan,
shall be held or construed to confer upon any Participant any legal right to be
continued in the employ of any Company.  Each Company expressly reserves the
right to discharge any Participant without liability to the Participant or any
Beneficiary, except as to any rights which may expressly be conferred upon the
Participant under the Plan.     
 
(c)           An Award hereunder shall not be treated as compensation, whether
upon such Award’s grant, vesting, payment or otherwise, for purposes of
calculating or accruing a benefit under any other employee benefit plan except
as specifically provided by such other employee benefit plan.
 
(d)           Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a fiduciary relationship between
any Company and any other person.
 
(e)           Neither the establishment of the Plan nor the granting of an Award
hereunder shall be held or construed to create any rights to any compensation,
including salary, bonus or commissions, nor the right to any other Award or the
levels thereof under the Plan.
 
(f)           No Award nor right to receive any payment, including Restricted
Units, under the Plan may be transferred or assigned, pledged or otherwise
encumbered by any Participant or Beneficiary other than by will, by the
applicable laws of descent and distribution or by a court of competent
jurisdiction.  Any other attempted assignment or alienation of any payment
hereunder shall be void and of no force or effect.
 
(g)           If any provision of the Plan shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining provisions of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.
 
(h)           Any notice to be given by the Committee under the Plan to any
party shall be in writing addressed to such party at the last address shown for
the recipient on the records of any Company or subsequently provided in writing
to the Committee.  Any notice to be given by a party to the Committee under the
Plan shall be in writing addressed to the Committee at the address of
AllianceBernstein.

 
11

--------------------------------------------------------------------------------

 

(i)           Section headings herein are for convenience of reference only and
shall not affect the meaning of any provision of the Plan.
 
(j)           The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of New York.
 
(k)           There shall be withheld from each payment made pursuant to the
Plan any tax or other charge required to be withheld therefrom pursuant to any
federal, state or local law.  A Company by whom a Participant is employed shall
also be entitled to withhold from any compensation payable to a Participant any
tax imposed by Section 3101 of the Code, or any successor provision, on any
amount credited to the Participant; provided, however, that if for any reason
the Company does not so withhold the entire amount of such tax on a timely
basis, the Participant shall be required to reimburse AllianceBernstein for the
amount of the tax not withheld promptly upon AllianceBernstein’s request
therefore.  With respect to Restricted Units: (i) in the event that the
Committee determines that any federal, state or local tax or any other charge is
required by law to be withheld with respect to the Restricted Units or the
vesting of Restricted Units (a “Withholding Amount”) then, in the discretion of
the Committee, either (X) prior to or contemporaneously with the delivery of
Holding Units to the recipient, the recipient shall pay the Withholding Amount
to AllianceBernstein in cash or in vested Holding Units already owned by the
recipient (which are not subject to a pledge or other security interest), or a
combination of cash and such Holding Units, having a total fair market value, as
determined by the Committee, equal to the Withholding Amount; (Y)
AllianceBernstein shall retain from any vested Holding Units to be delivered to
the recipient that number of Holding Units having a fair market value, as
determined by the Committee, equal to the Withholding Amount (or such portion of
the Withholding Amount that is not satisfied under clause (X) as payment of the
Withholding Amount; or (Z) if Holding Units are delivered without the payment of
the Withholding Amount pursuant to either clause (X) or (Y), the recipient shall
promptly pay the Withholding Amount to AllianceBernstein on at least seven
business days notice from the Committee either in cash or in vested Holding
Units owned by the recipient (which are not subject to a pledge or other
security interest), or a combination of cash and such Holding Units, having a
total fair market value, as determined by the Committee, equal to the
Withholding Amount, and (ii) in the event that the recipient does not pay the
Withholding Amount to AllianceBernstein as required pursuant to clause (i) or
make arrangements satisfactory to AllianceBernstein regarding payment thereof,
AllianceBernstein may withhold any unpaid portion thereof from any amount
otherwise due the recipient from AllianceBernstein.
 
 
 12

--------------------------------------------------------------------------------